Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/21/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 38-42 and 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 38 recites limitation “An electronic device as claimed in claim 36 further comprising a user input configured to enable selection of a target region on the image”. Claim 38 is dependent on claim 36, and claim 36 talks about first image and second image. It is not clear from claim 38 which image it is talking about the first or second image, therefore, claim 36 is being rejected for being vague and indefinite. All other claims depending on claim 38 are rejected for just being dependent on claim 38. For examining purposes, the image in claim 38 will be considered as a first image of claim 36.
Claim 41 recites limitation “image key for association with the first content in a database”.  There is insufficient antecedent basis for “the first content” in the claim. Claim 41 depends on claims 40, 38 and 36; and none of them say anything about “the first content”.
Claims 52 and 53 recites limitation “where the electronic device comprises”.  There is insufficient antecedent basis for “the electronic device” in the claims. Claims 52 and 53 depend on claim 51; and claim 51 does not recite any term such as “electronic device”, but recites a first client device and a second client device.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claim(s) 36, 50-51 and54-55 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Darrell et al., U.S. Patent Publication No. 2005/0162523 A1.
Regarding claim 36, Darrell discloses an electronic device comprising: circuitry configured to associate first information and at least a first portion of a first image (para 0022 – in computer 24, a web database 25 is created having images of known objects wherein the associated text which describes features of the object in the image typically includes geographical location information of the object as well as a description and any historical facts regarding the object. It is also typical for the associated text to include a uniform resource locator (URL) showing where the text is located. It is also typical to include images of objects of interest located within a predetermined radius about the geographical location of the object in the image. In one embodiment, the computer 24 with the web database 25 having a plurality of computer files 26 to include images of objects of interest located within a predetermined radius about a geographical location was previously trained to find common objects known to be of interest. The web database 25 may further include an image of an object of known interest and an associated image of an object of less recognized interest within a predetermined radius about a geographical location of the known interest object to aid a user in finding the object of less recognized interest. It is still further typical for the web database 25 to include an object of known interest and an associated image of an object of less recognized interest within the field of view of the known interest object to aid a user in finding the object of less recognized interest. In an alternative embodiment, the device 10 includes a global positioning system (GPS) receiver 28 to identify the geographical location of the mobile communication device to help eliminate non-useful images; para 0025 - a mobile user can point the camera 12 to the view of interest, take photos, and send them wireless as queries (via multimedia SMS, a.k.a. MMS) to the web database 25.  In one embodiment, an image-based (as opposed to keyword-based) URL index is constructed to allow searching. A webcrawler crawls through the web, looks for images, and records the URLs (Uniform Resource Locator) containing these images.  Appropriate features are extracted from each image and stored in the database 25. After the indexing is complete, the system can come online – where the first image(s) being the image(s) in database with information of known objects associated, wherein the associated text which describes features of the object in the image typically includes geographical location information of the object as well as a description and any historical facts regarding the object; and 
circuitry configured to use a second image, that includes a portion corresponding to at least the first portion of the first image, to access the associated first information (page 7 – claims 1-24; para 0019; para 0027 – The system includes a client application running on a mobile device 10, responsible for  acquiring query images and displaying search results; para 0024 – Using the hand held device 10 with a camera 12, an image based query can be formed simply by pointing with the camera 12 and snapping a photo. In our technique, an image is used to find matching images of the same location. In many situations, finding these images on the web can lead us to discovery of useful information for a particular place in textual form; Para 0025 - A mobile user can take photos of a place of interest. The photos are sent to the image database 25 via a wireless link. A search engine looks for a set of images most similar to the query image. The result will consist of a list of (candidate image, source URL) pairs. The mobile device 10 displays the result by arranging candidate images into a thumbnail mosaic 220 (FIG. 2). The user, as the final judge, can easily identify what sub-images are "really relevant". When a thumbnail is selected, the source URL is retrieved and the content from that URL is shown on the mobile device 10” – where the query image (can be considered as a second image), is used by the computer 24 with the web database 25 to find matching images of the same location which includes a portion corresponding to at least the first portion of the first image).

Regarding claim 50, all limitations have been similarly analyzed as per rejection of claim 36 citations. Darrell in para 0027 talks about “the system includes a client application running on a mobile device 10, responsible for acquiring query images and displaying search results accessed from the database”, where the database is maintained by another party such as campus.

Regarding claim 51, Darrell discloses “A system for storing information comprising:  a server having a database that has a plurality of entries each of which associates one of a plurality of image portions with respective information (see the citations made in the rejection of claim 36 with respect to computer 24 having database 25 and having a plurality of images saved, where each image saved has at least one entry in the database);
 a first client device comprising a camera for capturing, at a first time, a first image that includes a first portion and where the first client device is configured to associate, at the database, the first portion with first information (see the citations made in the rejection of claim 36; para 0025 - a mobile user can point the camera 12 to the view of interest, take photos, and send them wireless as queries (via multimedia SMS, a.k.a. MMS) to the web database 25.  In one embodiment, an image-based (as opposed to keyword-based) URL index is constructed to allow searching. A webcrawler crawls through the web, looks for images, and records the URLs (Uniform Resource Locator) containing these images.  Appropriate features are extracted from each image and stored in the database 25. After the indexing is complete, the system can come online); and 
a second client device comprising: a camera for capturing, at a second later time, a second image, which includes a portion corresponding to at least the first portion of the first image; where the second client device is configured to use the second image to access, at the database, the associated first information; and an output configured to output the accessed first information” (see the citations made in the rejection of claim 36; para 0025 - A mobile user can take photos of a place of interest. The photos are sent to the image database 25 via a wireless link. A search engine looks for a set of images most similar to the query image. The result will consist of a list of (candidate image, source URL) pairs. The mobile device 10 displays the result by arranging candidate images into a thumbnail mosaic 220 (FIG. 2). The user, as the final judge, can easily identify what sub-images are "really relevant". When a thumbnail is selected, the source URL is retrieved and the content from that URL is shown on the mobile device 10; para 0027 – The system includes a client application running on a mobile device 10, responsible for  acquiring query images and displaying search results – where in this example of campus database the client device is different than that already provided images to database).

	Regarding claims 54 and 55, these claims have been similarly analyzed and rejected as per claim 36 and 50. Computer as cited inherently needs/recites a computer readable medium. Further see paragraphs 0022, 0025-0026.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darrell et al., U.S. Patent Publication No. 2005/0162523 A1.
	Regarding claim 37, Darrell discloses an electronic device as claimed in claim 36, further comprising: a camera for capturing the first image that includes the portion for association with the first information (para 0025 - a mobile user can point the camera 12 to the view of interest, take photos, and send them wireless as queries (via multimedia SMS, a.k.a. MMS) to the web database 25.  In one embodiment, an image-based (as opposed to keyword-based) URL index is constructed to allow searching. A webcrawler crawls through the web, looks for images, and records the URLs (Uniform Resource Locator) containing these images.  Appropriate features are extracted from each image and stored in the database 25. After the indexing is complete, the system can come online) and for capturing, at a later time, the second image, which includes a portion corresponding to at least the portion of the first image, for accessing the associated first information; and an output configured to output the accessed information (para 0025 - A mobile user can take photos of a place of interest. The photos are sent to the image database 25 via a wireless link. A search engine looks for a set of images most similar to the query image. The result will consist of a list of (candidate image, source URL) pairs. The mobile device 10 displays the result by arranging candidate images into a thumbnail mosaic 220 (FIG. 2). The user, as the final judge, can easily identify what sub-images are "really relevant". When a thumbnail is selected, the source URL is retrieved and the content from that URL is shown on the mobile device 10).
	Darrell as cited in rejection of claims 36 and 37, that a camera is connected to the computer 24 with the web database 25, but is not part of computer (or in other words, computer as an electronic device does not comprise a camera but is connected to camera). As per MPEP 2144.04[R-10.2019], which clearly states that “making portable, making separable and making integral" would be an obvious design choice and as per Darrell, Darrell recites all the elements of the invention as claimed. 

8.	Claims 38, 40, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Darrell et al., U.S. Patent Publication No. 2005/0162523 A1, further in view of Moghaddam et al., U.S. Patent No. 6,584,221 B1.
	Regarding claim 38, claim 38 recites “An electronic device as claimed in claim 36 further comprising a user input configured to enable selection of a target region on the image”. As cited in the rejection of claim 36, Darrell teaches a computer 24 with a database 25 storing images of objects along with associated object image information, and further teaches computer 24 gives access to its database to be searched through a connected mobile device with a camera through a query generated. Darrell further teaches “Using the handheld device 10 with a camera 12, an image-based query can be formed simply by pointing with the camera 12 and snapping a photo”, but does not teach a user input configured to enable selection of a target region on the image. However, Moghaddam teaches “After the database 109 has been constructed, the user can query the database 109 by regions-of-interest as follows. As shown in FIG. 3, the user specifies a region of interest 301 in a query image 300 with a user interface described below. This can be done by using, for example a mouse to outline or "draw" the region of interest 301 in the query image 300” (col. 4, lines 18-23). Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to use Moghaddam’s teaching’s of enabling user selection of a target region on the image in the invention of Darrell. One of ordinary skill in the art would have been motivated at the time invention was made to use Moghaddam’s teaching’s of enabling user selection of a target region on the image in the invention of Darrell, because both reference are directed to same field of endevor and selecting a target region in the query image as taught by Moghaddam would enable user to generate user-defined queries and would further reduce the work done by the system where the processing is now limited to a target region than processing the whole image for matching purposes.

	Regarding claim 40, the combined invention of Darrell and Moghadamm teaches “An electronic device as claimed in claim 38, further comprising at least one processor configured to determine interest points within the target region” (see Darrell – para 0022 – features associated with the object; paras 0025, 0029 – features are extracted from each image; see Moghadamm – col. 2, lines 1-10 – texture and color features of ROI).

	Regarding claim 43, claim 43 has been similarly analyzed and rejected as per claim 38 and 36 citations.
	Regarding claim 44, the combined invention of Darrell and Moghadamm teaches “An electronic device as claimed in claim 36 comprising circuitry configured to compose the first information” (para 0022 – in computer 24, a web database 25 is created having images of known objects wherein the associated text which describes features of the object in the image typically includes geographical location information of the object as well as a description and any historical facts regarding the object. It is also typical for the associated text to include a uniform resource locator (URL) showing where the text is located. It is also typical to include images of objects of interest located within a predetermined radius about the geographical location of the object in the image).


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 36-38, 40 and 43-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 9,715,629 B2 (herein referred to as Ashbrook). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 36, claim 36 has been analyzed and rejected as per claim 1 of Ashbrook.

	Regarding claim 37, claim 37 has been analyzed and rejected as per claim 2 of Ashbrook.

	Regarding claim 38, claim 38 has been analyzed and rejected as per claim 3 of Ashbrook.

	Regarding claim 40, claim 40 has been analyzed and rejected as per claim 4 of Ashbrook.

	Regarding claim 43, claim 43 has been analyzed and rejected as per claim 6 of Ashbrook.

	Regarding claim 44, claim 44 has been analyzed and rejected as per claim 7 of Ashbrook.

	Regarding claim 45, claim 45 has been analyzed and rejected as per claim 8 of Ashbrook.

	Regarding claim 46, claim 46 has been analyzed and rejected as per claim 9 of Ashbrook.

	Regarding claim 47, claim 47 has been analyzed and rejected as per claim 10 of Ashbrook.

	Regarding claim 48, claim 48 has been analyzed and rejected as per claim 10 of Ashbrook.

11. 	Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 39, 41-42, 45-48 and 52-53, the prior arts of record as cited do not teach the subject matter as recited in claims 39, 41, 45, 46, 52 and 53.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        May 13, 2022